          Case 3:15-cv-00675-JBA Document 1421 Filed 01/27/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT



 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                       Plaintiff,

          v.                                           Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                       Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                        January 27TH 2020
                       Relief Defendants


       DEFENDANT’S EMERGENCY MOTION FOR CLARIFICATION OR
    RECONSIDERATION OF ORDER DIRECTTING PAYMENT OF RECEIVER’S
              APPROVED FEES AND EXPENSES [DOC. #1419]


       The pro se Defendant respectfully requests clarification or reconsideration of the Order

Directing Payment of Receiver’s Approved Fees and Expense [Doc. #1419 or the “Order”]. The

Defendant respectfully prays that the esteemed Court hold any payment of fees and expenses to

the Receiver in abeyance, pending Second Circuit appeals. In further support of his motion, the

Defendant states the following:



     1.        In its Order allowing for payment of the Receiver’s fees and expenses, the Court

specifically overruled the Defendant’s objections [Doc. #1416], stating that the “Ruling Granting

Receiver’s Motions for Fees is not appealable at this time” [Doc. #1419, n. 1]. The Court further

states that “[I]t is neither an appealable “final decision[] under 28 U.S.C. §1291… nor an

appealable interlocutory decision regarding receivers under 28 U.S.C. § 1292 (a)(2)…”
                                                1
           Case 3:15-cv-00675-JBA Document 1421 Filed 01/27/20 Page 2 of 4



      2.        However, the Second Circuit has previously stated that “[W]e note at the outset

that we have pendent appellate jurisdiction over what would normally be a nonappealable,

interlocutory decision of the district court. See San Filippo v. U.S. Trust Co. of New York,

Inc., 737 F.2d 246, 255 (2d Cir. 1984) (“once we have taken jurisdiction over one issue in a case,

we may, in our discretion, consider otherwise nonappealable issues in the case as well”). Here,

the issues of the appointment of a receiver and of where to assess his costs, even though the latter

is technically raised on the government's cross-appeal rather than on the defendants' appeal, are

sufficiently intertwined to justify addressing them simultaneously.” U.S. v. Ianniello, 824 F.2d

203, 209 (2d Cir. 1987)1 (emphasis added).



      3.        Therefore, the Second Circuit does have jurisdiction over the issue of payment of

fees and expenses to the Receiver. The Second Circuit also has jurisdiction over the issue of

who ultimately bears the Receiver’s fees and expenses, if any, and what it gets attributed to.



      As such, the Defendant humbly asks the Court to hold in abeyance any payment of any

fees and expenses to the Receiver until the Second Circuit has properly addressed this issue, for

which it has “pendant appellate jurisdiction.”


1
  The Defendant notes that in the same case, the Second Circuit assessed the costs of the Receivership on
the government, the SEC, pending the outcome of the litigation.

“Since the benefit of the receivership is thus enjoyed by the public, it seems appropriate at this stage to
impose the costs of the receivership on the government, at least pending a resolution of its charges against
the defendants. If it is established that Umberto's as a corporate entity has benefited from the receivership,
it might then be appropriate to reimburse the government for some, or perhaps all, of the expenses of the
receiver. That is a question, however, whose answer awaits the outcome of the underlying litigation.” U.S.
v. Ianniello, 824 F.2d 203, 209 (2d Cir. 1987).

Given the uncertainty of the judgment with Liu v. SEC and the appeals pending, the SEC should bear the
cost of the Receiver at least until all appeals have been concluded.

                                                      2
         Case 3:15-cv-00675-JBA Document 1421 Filed 01/27/20 Page 3 of 4




                                     Respectfully Submitted,




Dated:        January 27TH 2020      /s/ Iftikar Ahmed
                                     ____________________________
                                     Iftikar A. Ahmed
                                     C/O Advocate Anil Sharma
                                     Government Place East
                                     Kolkata 700 069, India

                                     Tel: +91-983-008-9945
                                     e-mail: iftyahmed@icloud.com

                                     Pro Se




                                        3
        Case 3:15-cv-00675-JBA Document 1421 Filed 01/27/20 Page 4 of 4



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              4
